Citation Nr: 1033234	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-16 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing or a special 
home adaptation grant.

2.  Entitlement to a certificate of eligibility for financial 
assistance for the purchase of an automobile and adaptive 
equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from August 1975 to August 
1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  The appellant is service-connected for the following 
disabilities:  posttraumatic stress disorder, degenerative 
arthritis of the right and left hip with total right and left hip 
arthroplasty, degenerative disc disease of the cervical segment 
of the spine, and degenerative joint disease of the left and 
right knee.  

2.  The evidence fails to show that the appellant has blindness 
in both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity due to his service-
connected disabilities.

3.  The appellant is not permanently and totally disabled due to 
blindness in both eyes with 5/200 visual acuity or less, or the 
anatomical loss or loss of use of both hands due to his service-
connected disabilities.

4.  The appellant's service-connected disabilities do not involve 
the loss or permanent loss of use of one or both feet, the loss 
or permanent loss of use of one or both hands, permanent 
impairment of vision in both eyes, or ankylosis of the hips or 
knees.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted housing 
or a special home adaptation grant have not been met.  38 
U.S.C.A. §§ 2101(a), 2101(b), 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.350, 3.809, 3.809a (2009).

2.  The criteria are not met for a certificate of eligibility for 
financial assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only.  38 U.S.C.A. §§ 3901, 
3902, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.808 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has complied with the duty-to-notify provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, a letter from the RO in December 2005 (1) informed 
the appellant about the information and evidence not of record 
that is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to provide; 
and (3) informed him about the information and evidence he is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  This notice letter was provided to the 
appellant prior to the RO issuing a decision on the merits of his 
claim.  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159 (2009).  The appellant provided 
statements and evidence to VA.  Accordingly, the Board finds that 
no further assistance is necessary to meet the requirements of 
the VCAA or of the Court.  As the evidence does not show that he 
may meet the criteria for a special home adaptation grant, 
specially adapted housing or for the purchase of an automobile 
and adapative equipment or adaptive equipment only, the duty to 
assist does not require that a VA examination be conducted.   

The appellant claims entitlement to specially adapted housing 
because he believes he is incapable of moving around his two 
story house because of loss of use of his hips which were both 
replaced.  He has stated that he is unable to climb stairs 
because of his hips and that certain doorways within his house 
are inaccessible because they were not built with a disabled 
person in mind.  He has further indicated that he is unable to 
bathe himself properly because his bathroom is not handicap 
accessible.  He also asserts that he is unable to get in and out 
of a regular vehicle because he has to lift both replaced hips 
with his hand or use the support of another.  In his substantive 
appeal, he stated that he had a problem getting in and out of a 
regular vehicle due to his back, knees and cervical spine.  He 
used crutches and a cane to move around his house.   

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) (West 2002) 
is warranted if the service member is entitled to compensation 
for permanent and total service-connected disability due to: 

(A)  The loss or loss of use of both lower 
extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, 
or a wheelchair; 

(B)  Blindness in both eyes, having only 
light perception, plus the anatomical loss 
or loss of use of one lower extremity;  

(C)  The loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury or the loss or 
loss of use of one upper extremity that so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, 
or a wheelchair; or 

(D)  The loss, or loss of use, of both 
upper extremities such as to preclude the 
use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d) (2009).

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted under 38 
U.S.C.A. § 2101(b) (West 2002) where the veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) (West 
2002).  The appellant must be entitled to compensation for 
permanent and total disability that (1) is due to blindness in 
both eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.

The appellant has been service-connected for the following 
disabilities:

		Posttraumatic stress disorder		50 percent 
						disabling
Degenerative arthritis of the right hip
   with total right hip arthroplasty	
	30 percent 
						disabling
Degenerative arthritis of the left hip
   with total right hip arthroplasty	
	30 percent 
						disabling
Degenerative disc disease of the 
   cervical spine (neck disability)	
	20 percent 
						disabling
Degenerative joint disease of the 
   left knee					10 
percent 						
	disabling
Degenerative joint disease of the 
   right knee					10 
percent 
						disabling

The appellant's combined rating has been adjudged to be 90 
percent.  He has been assigned a total disability rating based on 
individual unemployability due to his service-connected 
disabilities.  Additionally, he has not been awarded special 
monthly compensation.  

A review of the disabilities indicates that none of the 
conditions involves the loss of or loss of use of any of his 
lower extremities or blindness in both eyes.  While the appellant 
has complained of problems with his service-connected hips and 
knees, the evidence, including medical and lay statements of the 
appellant, do not show that he has lost the use of the hips or 
knees.  The appellant reported that he had to use crutches or a 
cane to move around his house when trying to climb stairs or when 
getting in and out of the tub or otherwise fulfilling household 
responsibilities.  However, the evidence does not show that he 
has the loss of use of his lower extremities due to service-
connected disabilities such that he is precluded from locomotion 
without the aid of braces, crutches, canes or a wheelchair.  In 
sum, there is no evidence of anatomical loss or loss of use of at 
least one lower extremity to warrant special adaptive housing.  
Hence, VA must deny this claim.

As for entitlement to a special home adaptation grant, the 
medical evidence also does not show that the appellant is 
entitled to receive compensation for permanent and total 
disability due to blindness in both eyes or anatomical loss or 
loss of use of both hands.  He has not been found to be blind nor 
is he in receipt of VA benefits for his hands, or the lack 
thereof.  As such, the preponderance of the evidence is also 
against finding that the appellant is entitled to a special home 
adaptation grant.

Finally, the appellant asserts entitlement to financial 
assistance in acquiring an automobile or adaptive equipment, or 
adaptive equipment because he has difficulty ingressing and 
egressing his current automobile.  He also has claimed that it is 
very difficult for him to be in his vehicle for extended periods 
of time because of a nonservice-connected lower back disability.  
It is noted that he has not claimed that he has lost the use of 
one or both of his feet or ankylosis of one or both knees or 
hips.  

A certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and of basic 
entitlement to necessary adaptive equipment will be made where a 
veteran who, due to a service-connected disability, has: (i) the 
loss, or permanent loss of use, of one or both feet; (ii) the 
loss or permanent loss of use of both hands; or (iii) permanent 
impairment of vision in both eyes, resulting in (1) central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or, (2) central visual acuity of more than 
20/200 if there is a field defect in which the peripheral field 
has contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than twenty 
degrees in the better eye.

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below knee 
with use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function, 
whether the acts of balance, propulsion, etc., could be 
accomplished equally well by an amputation stump with prosthesis.  
Extremely unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening of 
the lower extremity of 3 1/2 inches or more, will constitute loss 
of use of the foot involved.  Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop, 
accompanied by characteristic organic changes including trophic 
and circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of use 
of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2009).

For adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is sufficient 
to show entitlement.  38 U.S.C.A. §3902 (West 2002).

There is once again no evidence of loss or permanent loss of use 
of one or both hands or feet or permanent impairment of vision of 
both eyes as a result of a service-connected disability.  The 
Veteran has complained of problems with his hips and knees but 
has not reported a loss of use of his feet.  Moreover, the 
medical evidence does not show that either one of the appellant's 
knees are ankylosed nor are his hips.  

In the absence of this required impairment, the appellant does 
not meet the criteria for a certificate of eligibility for 
financial assistance in the purchase of automobile and adaptive 
equipment or for adaptive equipment only.  38 U.S.C.A. §§ 3901, 
3902 (West 2002); 38 C.F.R. § 3.808 (2009).  Thus, for the 
reasons and bases discussed, the preponderance of the evidence is 
against his claim, there is no reasonable doubt to resolve in his 
favor, and VA must deny his claim.  38 C.F.R. § 4.3 (2009).


ORDER

1.  Entitlement to specially adapted housing is denied.

2.  Entitlement to special home adaptation grant is denied.

3.  Entitlement to automobile and adaptive equipment, or for 
adaptive equipment only, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


